Exhibit 10.35

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated June 1, 2002 by and between Premcor
Inc. (the “Company”) and Don Lucey (the “Executive”).

 

WHEREAS, Executive became the Vice President-Commercial of the Company on April
1, 2002 and on that date Executive and the Company entered into an Employment
Agreement; and

 

WHEREAS, Executive and the Company desire to amend and restate that agreement in
its entirety.

 

1. Term of Employment. Subject to the provisions of Section 8, Executive shall
be employed by the Company for a period commencing on June 1, 2002 (“Start
Date”) and ending on June 1, 2004 (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with June 1, 2004 and on each June 1 thereafter (each an “Extension
Date”), the Employment Term shall be automatically extended for an additional
one-year period, unless the Company or Executive provides the other party hereto
not less than 60 days prior written notice before the next Extension Date that
the Employment Term shall not be so extended.

 

2. Position.

 

a. During the Employment Term, Executive shall serve as the Vice
President-Commercial of the Company. In such position, Executive shall have such
duties and authority as shall be determined from time to time by the Chief
Executive Officer and/or Board of Directors of the Company (the “Board”).

 

b. During the Employment Term, Executive shall devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
shall not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the rendition
of such services either directly or indirectly, without the prior written
consent of the Board; provided that nothing herein shall preclude Executive (i)
from continuing to serve on any board of directors or trustees of any business
corporation or any charitable organization and (ii) subject to the prior written
approval of the Board, which approval shall not be unreasonably withheld, from
accepting appointment to any board of directors or trustees of any business
corporation or any charitable organization; provided in each case, and in the
aggregate, that such activities do not materially conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 9.

 

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $200,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual rate of base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”



--------------------------------------------------------------------------------

4. Annual Bonus. With respect to each fiscal year of the Company ending during
the Employment Term, Executive shall be eligible to earn an annual bonus award
(an “Annual Bonus”) if net earnings per share to common shareholders of the
Company, calculated on a fully diluted basis and according to GAAP, as
determined by the Company’s outside auditors, excluding the after-tax impact of
any extraordinary or special items that the Board determines in good faith are
not appropriately includable in the Annual Bonus calculation because such items
do not accurately reflect the operating performance of the Company, such as
inventory write ups and write downs, LIFO adjustments, asset purchase or
sale-related gains or losses and acquisition-related write downs (“Adjusted
EPS”), is at least equal to $2.50. Upon achievement of an Adjusted EPS of $2.50,
the Annual Bonus shall equal fifty percent (50%) of his Base Salary (the “Base
Bonus”). For each $0.01 increase in the applicable fiscal year’s Adjusted EPS
above $2.50, the Annual Bonus shall be increased by an amount equal to one
percent of Executive’s Base Salary, provided that in no event shall the Annual
Bonus be greater than three times Executive’s Base Salary. The Annual Bonus
shall be paid to Executive within fifteen business days after the outside
auditors approve the Company’s year-end earnings release. The Annual Bonus for
2002 only shall be calculated based on earnings from January 1, 2002, and the
resulting amount multiplied by 9/12ths, to arrive at the amount due for the nine
months of 2002, so long as Executive is employed hereunder as of December 31,
2002. Annual Bonuses for subsequent full years during which Executive is
employed hereunder will reflect the full year (January 1 through December 31).

 

5. Equity Arrangements. During the month of January in each of the years 2003
and 2004, Executive shall receive a grant of options to purchase 20,000 shares
of Company common stock at an exercise price per share equal to Fair Market
Value (as defined in the Plan) on the date of grant (the “Annual Options”).
Subject to Executive’s continued employment with the Company, such Annual
Options will vest in equal installments on each of the first three anniversaries
of the date of grant, and will become fully vested upon the occurrence of a
Change in Control of the Company. Other terms and conditions of the Annual
Options shall be as set forth herein, in the Plan and an option agreement
between the Company and Executive. If the Company should, prior to any Annual
Option grant, be involved in any merger, reorganization, stock split or spinoff
or other similar event, the number of shares subject to the Annual Options yet
to be granted, as provided above, shall be adjusted on a pro rata basis.

 

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (which term does not include
bonus or incentive compensation plans), other than any non-qualified pension
plan or any severance pay plan, as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company. Executive shall also be a
participant in the Premcor Senior Executive Retirement Plan as approved by the
Board of Directors of the Company on April 2, 2002.

 

7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company following presentation by Executive of proof of
such expenses, as and when reasonably required by the Company.



--------------------------------------------------------------------------------

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company at any time and for any reason or by Executive for
Good Reason. Notwithstanding any other provision of this Agreement (other than
Section 13(h)), the provisions of this Section 8 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates.

 

a. By the Company For Cause or By Executive Resignation Without Good Reason.

 

(i) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year (including, if applicable, 2002);

 

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with this Agreement prior to the date of Executive’s
termination;

 

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Rights”); and

 

(E) any vested benefits as provided pursuant to the Premcor Senior Executive
Retirement Plan, accrued in respect to any prior fiscal year.

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(i), in the Plan and any applicable option agreement, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 20 days following written notice by the Company to
Executive of such failure, (B) Executive’s conviction of, or plea of nolo
contendere to a crime constituting (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude, (C)
Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties hereunder or any act or omission which is injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, other than an act or omission that was committed or
omitted by Executive in the good faith belief that it was in the best interest
of the Company or (D) Executive’s breach of the provisions of Sections 9 or 10
of this Agreement.



--------------------------------------------------------------------------------

b. Disability or Death.

 

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

 

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

 

(A) the Accrued Rights;

 

(B) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated; and

 

(C) any vested benefits as provided in the Premcor Senior Executive Retirement
Plan, accrued to the date of termination of employment.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), in the Plan and any applicable
option agreement, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

c. By the Company Without Cause or Resignation by Executive for Good Reason.

 

(i) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Good Reason,
Executive shall be entitled to receive:

 

(A) the Accrued Rights;

 

(B) subject to Executive’s continued compliance with the provisions of Sections
9 and 10, payment, within 60 days of the date of termination of Executive’s
employment, of a lump sum equal to three times the sum of Executive’s Base
Salary and Base Bonus; and

 

(C) the benefits as provided in the Premcor Senior Executive Retirement Plan,
whether or not previously vested.



--------------------------------------------------------------------------------

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(c)(i), and
the Plan and any applicable option agreement, Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s consent, (A) the failure of the Company to pay or cause to be paid
Executive’s Base Salary or Annual Bonus, when due hereunder, (B) any substantial
and sustained diminution in Executive’s authority or responsibilities from those
described in Section 2 hereof or (C) relocation of Executive’s principal place
of business by more than 30 miles, provided that relocation to St. Louis, MO or
Greenwich, CT shall not constitute Good Reason; provided that the events
described in clauses (A), (B) and (C) of this Section 8(c)(ii) shall constitute
Good Reason only if the Company fails to cure such event within 20 days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the 90th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date.

 

d. Expiration of Employment Term.

 

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b) or (c) of this
Section 8, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date. If Executive provides the Company notice of
non-extension of the Employment Term pursuant to Section 1, Executive shall be
entitled to receive the Accrued Rights. If the Company provides Executive notice
of non-extension of the Employment Term pursuant to Section 1, Executive shall
be entitled to receive the benefits provided in Sections 8(c)(i)(A) - (C),
above.

 

Following such termination of Executive’s employment hereunder as a result
either party’s election not to extend the Employment Term, except as set forth
in this Section 8(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

 

f. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.



--------------------------------------------------------------------------------

9. Non-Solicitation; Non-Competition.

 

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

 

(1) While Executive is employed by the Company and for six months following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive shall not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly

 

  (i) solicit, or assist in soliciting, in competition with the Company, the
potential acquisition of refining assets in the United States;

 

  (ii) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates;

 

  (iii) hire any such person who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or
whose employment with the Company terminated within six months prior to the date
of such hire (other than any such person whose employment was terminated by the
Company without cause); or

 

  (iv) solicit or encourage to cease to work with the Company or its affiliates
any consultant then under contract with the Company or its affiliates.

 

(2) While Executive is employed by the Company and, following termination of
employment by the Company for Cause or by Executive without Good Reason, for the
remainder of the Employment Term (without regard to Executive’s termination of
employment), Executive shall not directly or indirectly:

 

  (i) engage in the business of petroleum refining or oil product wholesaling in
the United States;

 

  (ii) engage in any other business in which the Company or its affiliates is
engaged at the time of the termination of Executive’s employment, provided such
other business is contributing more than 10% of the Company’s consolidated
annual revenues or net income at the time of the termination of Executive’s
employment (any of the businesses described in the preceding subparagraph (i)
and this subparagraph (ii) being referred to as a “Competitive Business”);

 

  (iii) enter the employ of, or render any services to, any entity (or any
division, affiliate, business unit or segment of any entity) which engages in a
Competitive Business; provided that, notwithstanding the foregoing, it shall not
be a breach of Section 9(a)(2) for Executive to provide services to any
division, affiliate, business unit or segment of any entity so long as (x) such
division, affiliate, business unit or segment does not itself engage in a
Competitive Business and (y) Executive does not, directly or indirectly, provide
services or advice to any division, affiliate, business unit or segment of the
entity that does engage in a Competitive Business;



--------------------------------------------------------------------------------

  (iv) acquire a financial interest in (other than a passive investment acquired
through a hedge fund or similar vehicle), or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (v) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and their customers, clients or suppliers in
connection with or on behalf of a Competitive Business.

 

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such person.

 

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

10. Confidentiality. Executive agrees to hold all Company information
confidential (“Confidential Information”) and shall not at any time disclose,
retain, or use such Confidential Information for Executive’s own benefit or the
benefit of any other person, without the written authorization of the Board;
provided that the foregoing shall not apply to the extent that information is
required to be disclosed by law. Executive agrees that upon termination of
Executive’s employment with the Company for any reason, he shall return to the
Company immediately all Confidential Information and all copies thereof or
therefrom, in any way relating to the business of the Company.

 

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.



--------------------------------------------------------------------------------

12. Gross-Up Payment.

 

a. If it shall be determined that any amount, right or benefit paid, distributed
or treated as paid or distributed by the Company or any of its affiliates to or
for Executive’s benefit (other than any amounts payable pursuant to this Section
12) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986 (the “Code”), or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, collectively, the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount equal to the amount necessary such that after payment by
Executive of all federal, state and local taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

b. All determinations required to be made under this Section 12, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors (the “Auditor”). The Auditor
shall provide detailed supporting calculations to both the Company and Executive
within 15 business days of the receipt of notice from Executive or the Company
that there has been a Payment, or such earlier time as is requested by the
Company. All fees and expenses of the Auditor shall be paid by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 12, shall be paid by
the Company to Executive (or to the Internal Revenue Service or other applicable
taxing authority on Executive’s behalf) within 5 days of the receipt of the
Auditor’s determination. All determinations made by the Auditor shall be binding
upon the Company and Executive; provided that following any payment of a
Gross-Up Payment to Executive (or to the Internal Revenue Service or other
applicable taxing authority on Executive’s behalf), the Company may require
Executive to sue for a refund of all or any portion of the Excise Taxes paid on
Executive’s behalf, in which event the provisions of Section 12(c) below shall
apply. As a result of uncertainty regarding the application of Section 4999 of
the Code hereunder, it is possible that the Internal Revenue Service may assert
that Excise Taxes are due that were not included in the Auditor’s calculation of
the Gross-Up Payments (an Underpayment”). In the event that the Company exhausts
its remedies pursuant to this Section 12 and Executive thereafter is required to
make a payment of any Excise Tax, the Auditor shall determine the amount of the
Underpayment that has occurred and any additional Gross-Up Payments that are due
as a result thereof shall be promptly paid by the Company to Executive (or to
the Internal Revenue Service or other applicable taxing authority on Executive’s
behalf).

 

c. Executive shall notify the Company in writing of any claim that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than 10
business days after Executive receives written notification of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30 day period following the date on which it gives such notice
to the Company) (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall: (i) give the Company all information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and ceasing all efforts to contest such claim; (iii) cooperate with
the Company in good faith in order to effectively



--------------------------------------------------------------------------------

contest such claim; and (iv) permit the Company to participate in any proceeding
relating to such claim; provided, however, that the Company shall bear and pay
directly all reasonable costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expense. Without limiting the
foregoing provisions of this Section 12, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine and direct; provided, however that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for Executive’s taxable
year with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

d. If, after the Executive’s receipt of an amount advanced by the Company
pursuant to this Section 12, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the Executive’s receipt of an
amount advanced by the Company pursuant to this Section 12, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after the
Company’s receipt of notice of such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

13. Miscellaneous.

 

a. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof. Any suit, action or proceeding related
to this Agreement, or any judgment entered by any court related to this
Agreement, may be brought only in any court of competent jurisdiction in the
State of New York, and the parties hereby submit to the exclusive jurisdiction
of such courts. The parties (and any affiliates of the Company or beneficiary or
permitted transferee of Executive) irrevocably waive any objections which they
may now or hereafter have to the laying of venue of any suit, action or
proceeding brought in any court of competent jurisdiction in the State of New
York, and hereby irrevocably waive any claim that any such action, suit or
proceeding has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

b. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the matters herein (including,
without limitation, Executive’s compensation, benefits and severance). There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company, with Executive’s consent, such consent
not to be unreasonably withheld, to a person or entity that is a successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

 

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees of the
Executive.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
five days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

 

Premcor Inc.

8182 Maryland Avenue

Suite 600

St. Louis, MO 63105

Attention: General Counsel



--------------------------------------------------------------------------------

With a copy to:

 

The Blackstone Group, L.P.

345 Park Avenue

New York, NY 10154

Attention: Robert L. Friedman

 

If to Executive:

 

Don Lucey

7 Meadow Lane

Greenwich, CT 06831

 

h. Release. As a condition of receipt of the benefits described in Section 8,
Executive will be required to enter into a full and complete release of the
Company from any and all claims which Executive may then have for whatever
reason or cause in connection with Executive’s employment and the termination
thereof (including, without limitation, any rights under an employment agreement
which may then be in effect), other than those obligations specifically set out
in this Agreement, the Plan, indemnification provisions in the Company’s by-laws
and obligations of the Company to the extent that the documents providing for
such obligations specifically provide that the obligations are in addition to
obligations under this Agreement.

 

i. Disputes. Any dispute with regard to the enforcement of this Agreement or any
matter relating to the employment of Executive by the Company including but not
limited to disputes relating to claims of employment discrimination, alleged
torts or any violation of law other than the seeking of equitable relief in
accordance with applicable law under Section 11 hereof, shall be exclusively
resolved by a single experienced arbitrator licensed to practice law in New
York, selected in accordance with the American Arbitration Association rules and
procedures, at an arbitration to be conducted in New York City pursuant to the
National Rules for the Resolution of Employment Disputes rules of the American
Arbitration Association (“AAA”) with the arbitrator applying the substantive law
of the State of New York as provided for under Section 13(a) hereof. The AAA
shall provide the parties hereto with lists for the selection of arbitrators
composed entirely of arbitrators who are members of the National Academy of
Arbitrators and who have prior experience in the arbitration of disputes between
employers and senior executives. The determination of the arbitrator shall be
final and binding on the parties hereto and judgment therein may be entered in
any court of competent jurisdiction in accordance with Section 13(a). Each party
shall pay its own attorneys fees and disbursements and other costs of the
arbitration.

 

j. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 

k. Cooperation. Executive shall provide his reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding) that
relates to events occurring during Executive’s employment hereunder. The Company
shall provide Executive with a reasonable stipend and shall reimburse Executive
for reasonable



--------------------------------------------------------------------------------

expenses incurred as a result of Executive’s cooperation with the Company. This
provision shall survive any termination of this Agreement.

 

l. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

n. Shareholder Approval. This Agreement shall be subject to, and shall only be
effective following, the approval of the Company’s shareholders as of the date
hereof who owned, as of the date hereof, more than 75% of the voting power of
all outstanding stock of the Company, determined and obtained in a manner
consistent with the methodology described in proposed Treasury Regulation
Section 1.280G-1, or any successor thereto.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PREMCOR INC.

 

              /s/ Thomas D. O’Malley

--------------------------------------------------------------------------------

         

/s/ Don Lucey

--------------------------------------------------------------------------------

By:   THOMAS D. O’MALLEY           DON LUCEY Title:   Chairman, President,      
          Chief Executive Officer and                 Chief Operating Officer  
         



--------------------------------------------------------------------------------

[Premcor logo appears here]

 

1700 East Putnam Avenue, Suite 500

 

Old Greenwich, CT 06870

 

Richard C. Lappin

 

November 13, 2002

 

Mr. Donald F. Lucey

7 Meadow Lane

Greenwich, CT 06831

 

Dear Don:

 

On June 1, 2002 you executed an employment agreement with the Company which
provided that you would be eligible to earn an Annual Bonus award.

 

Your employment agreement initially contained a threshold Earnings Per Share
(EPS) of $2.50, at which point the Base Bonus was earned. At the November 6,
2002 Board of Directors meeting, the Board approved a recommendation from Tom
O’Malley to revise the Annual Bonus plan threshold for members of senior
management due to changes in the marketplace and poorer than expected economic
conditions. The recommendation lowered the threshold (EPS) from $2.50 to $2.00.

 

All other terms of the bonus program will remain in place, including the rate at
which the bonus increases beyond the Base Bonus and the maximum bonus award for
executives specified in your employment agreement.

 

Your acceptance of this letter shall serve as your consent to the revision of
your annual Bonus plan by the Board.

 

Please execute one copy of this letter and return it to James R. Voss, Senior
Vice President and Chief Administrative Officer.

 

Sincerely,

 

/s/ Richard C. Lappin

--------------------------------------------------------------------------------

 

Richard C. Lappin

 

Agreed and Accepted:

 

Name: /s/ Don Lucey               Date:                                         

  Don Lucey



--------------------------------------------------------------------------------

[Premcor logo appears here]

 

Thomas D. O’Malley

 

Chairman & Chief Executive Officer

 

1700 East Putnam Avenue, Suite 500

 

Old Greenwich, CT 06870

 

January 22, 2003

 

Mr. Donald F. Lucey

7 Meadow Lane

Greenwich, CT 06831

 

Dear Don:

 

On June 1, 2002 you executed an Employment Agreement (“Agreement”) with the
Company that provided that you would receive an annual grant of stock options
under terms defined in the Agreement.

 

Management and the Company’s Board of Directors has determined that it is
desirable to modify the terms for the year 2003 only of the grant of stock
options. Under these new terms, during the month of January of the year 2003,
you will receive a grant of options to purchase 40,000 shares of Company common
stock at an exercise price per share equal to Fair Market Value (as defined in
the Plan) on the date of grant (the “Annual Options”). Subject to your continued
employment with the Company, such Annual Options will vest in equal installments
on each of the first five anniversaries of the date of grant, and will become
fully vested upon the occurrence of a Change in Control of the Company. Other
terms and conditions of the Annual Options shall be as set forth your Agreement,
in the Plan, and an option agreement between you and the Company. If the Company
should, prior to any Annual Option grant, be involved in any merger,
reorganization, stock split or spinoff or other similar event, the number of
shares subject to the Annual Options yet to be granted, as provided above, shall
be adjusted on a pro rata basis.

 

Your acceptance of this letter shall serve as your consent to the change in
terms with respect to your Annual Options. This letter shall also serve as a
waiver by you of the change in terms of your Annual Options as a purported
breach of your employment agreement.



--------------------------------------------------------------------------------

Please execute one copy of this letter and return it to James R. Voss, Senior
Vice President and Chief Administrative Officer.

 

Sincerely,

 

/s/ Thomas D. O’Malley

--------------------------------------------------------------------------------

 

Thomas D. O’Malley

 

Agreed and Accepted:

 

/s/ Donald F. Lucey

--------------------------------------------------------------------------------

     

Date:

--------------------------------------------------------------------------------

Donald F. Lucey        